Name: Commission Regulation (EEC) No 3648/84 of 21 December 1984 amending for the sixth time Regulation (EEC) No 2108/83 opening a standing invitation to tender for the sale of dried grapes and dried figs intended for specific uses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 335/60 Official Journal of the European Communities 22. 12. 84 COMMISSION REGULATION (EEC) No 3648/84 of 21 December 1984 amending for the sixth time Regulation (EEC) No 2108/83 opening a standing invitation to tender for the sale of dried grapes and dried figs intended for specific uses Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1603/83 of 14 June 1983 laying down special measures for the disposal of dried grapes and dried figs held by storage agencies ('), as amended by Regulation (EEC) No 3489/84 (2), and in particular Article 1 (5) thereof, Whereas Commission Regulation (EEC) No 2108/83 (3), as last amended by Regulation (EEC) No 2713/84 (4), opened a standing invitation to tender for the sale of dried grapes and dried figs from the 1981 harvest ; whereas products from the 1982 harvest should also be included in this invitation ; whereas the Regulation should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2108/83 is hereby amended as follows : 1 . In the title the words 'from the 1981 harvest' are deleted . 2. In Article 1 ( 1 ) ' 1982' is replaced by ' 1983'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 159, 17. 6. 1983, p. 5. 0 OJ No L 327, 14. 12. 1984, p. 1 / (3) OJ No L 204, 28. 7. 1983, p. 41 . O OJ No L 258, 27. 9. 1984, p. 15.